Citation Nr: 0022667	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-31 650	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	James A. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to April 
1949.  The veteran dies in December 1994.  The appellant is 
the veteran's spouse.

These matters come before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1995 from the North Little Rock, 
Arkansas, Regional Office (RO).  

It is unclear whether the appellant is claiming entitlement 
to Dependency Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.  It is requested that the RO contact the 
appellant to clarify this matter and inform her of the 
criteria necessary to establish a claim under 38 U.S.C.A. § 
1318.  See Marso v. West, 13 Vet. App. 260 (1999) and 
38 C.F.R. § 3.22 (effective in January 2000).  


FINDINGS OF FACT

1.  The official Certificate of Death shows that the veteran 
died in December 1994 at the age of 65 with the immediate 
cause of death reported as pulmonary embolism due to 
immobility, prior cellulitis, and cor pulmonae.  Other 
significant conditions listed which contributed to death but 
did not result in the underlying cause were severe chronic 
obstructive lung disease, prior acute renal failure, and 
prior gastric ulcer.  

2.  A VA staff physician indicated that diabetes mellitus was 
also a contributing factor in the veteran's death.

3.  At the time of the veteran's death, service connection 
was in effect for thrombosis, posterior cerebral artery with 
homonymous hemianopia and early personality changes, 
evaluated as 50 percent disabling.

4.  There is no competent medical evidence of record which 
establishes a nexus between the veteran's cause of death and 
the veteran's period of active service or is service-
connected disabilities.

5.  The veteran's service-connected disability was neither 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.

6.  At the time of the veteran's death, he was not in receipt 
of a permanent total service-connected disability rating.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  The claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is legally 
insufficient.  38 U.S.C.A. § 3501(a) (West 1991);  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Cause of Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. 1131 (West 1991).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, diabetes 
mellitus, or gastric ulcer, if manifested to a degree of 10 
percent disabling within one year following service.  38 
U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 
3.309 (1999).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1999). In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. 
1310; 38 C.F.R. 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service- connected disease or 
injuries of any evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions. Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death. Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312.

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  In order for a claim to be well-grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The official death certificate shows that the veteran died in 
December 1994 at the age of veteran 65.  The immediate cause 
of death was listed as pulmonary embolism due to immobility, 
prior cellulitis, and "cor pulmonae".  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were severe chronic obstructive lung 
disease, prior acute renal failure, and prior gastric ulcer.  
An autopsy was performed which confirmed the cause of death.  

At the time of the veteran's death service connection was in 
effect for thrombosis, posterior cerebral artery with 
homonymous hemianopia and early personality changes; 
evaluated as 50 percent disabling. 

The veteran's service medical records are devoid of any 
complaint or finding pertaining to a lung disorder, to 
include pulmonary embolism, cellulitis, gastric ulcer, 
diabetes mellitus, or renal disease.  The records show that 
the veteran received extensive treatment for a thrombosis of 
the posterior cerebral artery for which he was medically 
discharged from active duty

A VA examination was conducted in August 1949 to evaluate the 
residuals of the thrombosis of the posterior cerebral artery.  
The examination of the remaining pertinent systems was 
normal.  A chest x-ray was normal.  A VA neuropsychiatric 
examination was conducted in August 1960.  Chronic brain 
syndrome, with left homonymous hemianopsia was diagnosed.  

The veteran received treatment at VA facilities in 1987 and 
1988 for several disorders.  He was hospitalized in July 1987 
for a right ureteral calculus.  He was hospitalized for 
shortness of breath in April 1988.  At that time he gave a 
history of hypertension and COPD (chronic obstructive 
pulmonary disease).  The discharge diagnoses were COPD, 
hypertension, and degenerative joint disease.  

The VAMC terminal hospital report shows that the veteran had 
been admitted in November 1994 with lower extremity 
cellulitis, and a history of renal insufficiency and 
gastrointestinal bleed.  A history of chronic obstructive 
pulmonary disease was also noted.  It was indicated that that 
the veteran did fairly well in the hospital and was 
transferred on December 21, 1994, to a Geriatric Specialty 
Unit for rehabilitation secondary to physical deconditioning 
while in the hospital.  On December [redacted], 1994, a code was 
called secondary to respiratory and cardiac arrest.  The 
veteran was subsequently successfully intubated and while on 
route to the Medical Intensive Care unit, again became 
unresponsive and coded.  The veteran was still in code status 
upon arriving dead on arrival at the VAMC emergency room.

At a hearing conducted in March 1997 the appellant testified 
that the veteran had received medical treatment from a 
private physician, Dr. Ross Jones, beginning in approximately 
1987.  She added that he was also treated at the Chickasawa 
Hospital, and at various VAMC's, including those located in 
Little Rock, Arkansas, Muskogee, Oklahoma, and Memphis, 
Tennessee.  The appellant also stated that the veteran may 
have received medical treatment in Tulsa, Oklahoma; in the 
state of Maryland; and in the Stuttgart Hospital.  The 
appellant testified that the veteran had informed her that he 
had had a stroke while on active duty.  She added that over 
the years the veteran would complain of pain associated with 
headaches and leg pain.  The appellant also noted that the 
veteran had experienced respiratory problems, blackout 
spells, and vision difficulties.  The appellant's attorney 
indicated that he would attempt to obtain medical records 
from the private medical sources discussed in the course of 
the hearing.  Review of the claims folder shows that such 
private medical records have not been received as of the date 
of this decision.  

In a letter dated in January "1994," (1995) from the VA to 
the appellant, a VA physician stated that preliminary results 
of the post-mortem examination revealed that the veteran had 
multiple blood clots in the arteries of his lungs which 
apparently came from what is referred to as deep venous 
thrombosis or phlebitis of the legs.  It was added that the 
reason for the blood clots in the legs was undoubtedly 
secondary to the veteran's reduced activity status.  The 
majority of the above-mentioned blood clots of the lungs were 
noted to have been acute, appearing within a matter of a few 
minutes prior to the veteran's death.  The physician opined 
that the veteran died secondary to cardiac complications from 
a significant amount of blood clots coming from his legs to 
his lungs on an acute basis which superimposed on the 
veteran's already existing lung disease.

An autopsy protocol report, dated in February 1995, contains 
the following final diagnoses: multiple pulmonary emboli with 
pulmonary infarcts, right lower lobe; pleural effusions, 
serous; splenomalacia; cardiomegaly with ventricular 
hypertrophy; mucosal erosion mid esophagus; antral ulcer, 
small; clinical history of acute renal failure, resolved; 
diverticuli; calcified granuloma, left hilar lymph node; 
simple kidney cysts; and prostate adenocarcinoma, well-
differentiated, minute.

Of record is an opinion from a VA staff physician dated in 
April 1999.  At that time the physician indicated that there 
was no way that the veteran's fatal pulmonary embolism had 
anything to do with the veteran's service.  The physician 
noted that the veteran was a diabetic and was bed bound as a 
result of cellulitis of the lower extremity and cor 
pulmonale.  It was added that the immobility contributed to 
the development of blood clotting and subsequent pulmonary 
embolism.  The physician stated that there was no way that 
this medically could be related to the central nervous system 
problem with the homonymous hemianopia which occurred during 
the veteran's military service.  The physician further 
reported that there was no medical justification of record to 
conclude that the veteran's service-connected thrombosis of 
the cerebral artery with homonymous hemianopia caused or 
aggravated the cause of death.  

The physician also opined that there was no medical 
justification to conclude that the service-connected 
thrombosis of the posterior cerebral artery with homonymous 
hemianopia and early personality changes contributed 
substantially or materially to the veteran's cause of death.  
In summary, the physician reported that the veteran died of 
an acute pulmonary embolism, of which the contributing 
factors were being bedridden with chronic obstructive 
pulmonary disease and cellulitis of the lower extremities.  

Another contributing factor was that the veteran was a 
diabetic.  The physician stated that the veteran had previous 
experienced acute renal factor.  The physician further 
pointed out that he could not find any justifiable medical 
basis to conclude that the events in service, mainly the 
thrombosis of the posterior cerebral artery with homonymous 
hemianopia in any way contributed to or aggravated the 
veteran's problems leading to death.

To summarize, the service medical records show no finding 
indicative a pulmonary embolism, cellulitis, COPD, 
hypertension, diabetes mellitus, or a gastric ulcer.  These 
disorders are first shown many years after service.  The 
appellant has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
shows that the cause of death and/or any disabilities 
contributing to his death is related to his military service 
or his service connected disabilities.  

Likewise she has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
demonstrates that the veteran's service connected disability 
was involved in, contributed to, or hastened the veteran's 
death.  

A VA physician has rendered an opinion that the veteran's 
fatal pulmonary embolism was unrelated to the veteran's 
service and that the veteran's service-connected thrombosis 
of the cerebral artery with homonymous hemianopia did not 
cause, aggravate, or contributed substantially or materially 
to the cause of the veteran's death.  There is no evidence of 
record that contradicts this opinion.  Accordingly, the 
appellant's claim is not well grounded and must be denied.

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that she has not been prejudiced by the 
decision herein. The appellant was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the she did not meet the initial 
threshold evidentiary requirements for a well-grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the evidence needed to complete the 
claim.  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
The Board finds in this case that the RO fulfilled its 
obligation to the appellant in the Statement of the Case 
(SOC).




Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, the child or widow of a veteran will 
have basic eligibility if the following conditions are met: 
general basic eligibility exists if the veteran (1)  was 
discharged from service under conditions other than 
dishonorable, or died in service; (2) has a permanent total 
service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of service-
connected disability.  38 U.S.C.A. § 3501 (West 1991); 38 
C.F.R. §§ 3.807, 21.3021 (1999).

Eligibility for Dependents' Education Assistance is denied, 
as the evidence does not show that the appellant has the 
requisite eligibility.  As discussed above, the evidence does 
not indicate that the veteran died as a result of a service-
connected disability or disease.  Additionally, the evidence 
does not show that the veteran permanently and totally 
disabled due to service-connected disability at the time of 
his death.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  

In the absence of evidence satisfying the threshold 
requirements of the law and regulations pertaining to 
eligibility for dependents' educational assistance, the Board 
concludes that the appellant has not alleged any specific 
error of fact or law in the decision being appealed, and the 
claim of entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is denied by operation of law.  
Sabonis, at 426, 430.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

